Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 6/1/2022.
Claims 1-20 are allowed in the application.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
While US20210405991 teaches automatic update scheduler collecting smart data of a device including location data, number of apps/services running on the device, usage metrics among other data and identifying inactive or low usage periods by compiling training data from the smart data and training a machine learning model, US20150347908 teaches identifying appropriate times for an application to manage and update predictive models, US20200242464 is related to incremental AI firmware updates based on context information such as location information, network status etc., ultimately, the prior arts of record, taken alone or in combination, do not teach at least … based on the first signal, the second signal, and the third signal, determining at the server whether to transmit a fourth signal to the smart device of the user, wherein the fourth signal is configured to cause a user interface of the smart device to display a prompt to the user and collect a set of data from the user; receiving at the server the set of data and collected data from a plurality of users; storing the set of data and collected data in a database of the server; training  a classification model using the set of data, the collected data and an assignment record in the database for past assignments of requirements for computer updates; receiving at the server a requirement for updating the smart device; using the trained classification model, assigning the requirement to at least one computer process of the smart device; and transmitting a patch to the smart device to update the at least one computer process as similarly recite din claims 1 and 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US20170357502 teaches receiving answers for question/answer pairings regarding a proposed design.
US20210160368 is related to data analysis including weighting caller and user attributes applying user feedback and machine learning for dynamic anti-disturb.
US20220109983 teaches determining a location of a mobile device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193